 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   MICHELLE RENEE GALAN ECKSTROM
                                                        Case No. 2:19-cv-00107- TSZ-JRC
10                       Plaintiff,
                                                        ORDER
11                           v.
12
     COMMISSIONER, SOCIAL SECURITY
13   ADMINISTRATION

14                     Defendant.

15          The stipulated motion, docket no. 21, for attorney’s fees and costs pursuant to the Equal
16
     Access to Justice Act (“EAJA”), is GRANTED, and it is hereby ORDERED that attorney’s fees
17
     in the total amount of $ 11, 088.00, expenses in the amount of $ 20.73 (for postage), and costs of
18
     $5.00 (for photocopies) shall be awarded to Plaintiff. 28 U.S.C. §§ 2412(d) & 1920.
19
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,
20

21   and costs are not subject to any offset allowed under the Department of the Treasury’s Offset

22   Program pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), then any check for EAJA fees,

23   expenses, and costs shall be made payable to Plaintiff’s attorney, Nancy J. Meserow, based upon
24
     Plaintiff’s assignment of these amounts to Plaintiff’s attorney.
25

                                                                        Law Office of Nancy J.Meserow
                                                                        7540 S.W. 51st Ave.
     ORDER - 1                                                          Portland,OR 97219
     2:19-CV – 00107-TSZ-JRC                                            (503) 560-6788
 1          Whether the check is made payable to Plaintiff, or to her attorney, Nancy J. Meserow, the

 2   check shall be mailed to Attorney Meserow at the following address:
 3
            Law Office of Nancy J.Meserow
 4          7540 S.W. 51st Ave.
            Portland, OR 97219
 5

 6          IT IS SO ORDERED.
 7          Dated this 13th day of January, 2020.
 8

 9                                                      A
10                                                      Thomas S. Zilly
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Law Office of Nancy J.Meserow
                                                                  7540 S.W. 51st Ave.
     ORDER - 2                                                    Portland,OR 97219
     2:19-CV – 00107-TSZ-JRC                                      (503) 560-6788
